Plaintiff failed to rebut defendant’s evidence that the complained of defect was trivial in that the depth of the caulking joints for the sidewalk slabs was between one eighth of an inch and three eighths of an inch at any given point (see Trincere v County of Suffolk, 90 NY2d 976 [1997]). The entirely trivial nature of the defect was established as a matter of law and there was no need to send the case to a jury (id).
Finally, plaintiffs expert report is so lacking in detail as to the slope of the sidewalk flag, where along the alleged slope any measurements were taken and how the alleged slope was the proximate cause of plaintiffs fall, that it is insufficient to raise an issue of fact in opposition to defendant’s prima facie showing of entitlement to summary judgment. Concur—Lippman, P.J., Gonzalez, Sweeny and Catterson, JJ.